PER CURIAM:
A. Fitzgerald Hall, appointed counsel for Phillip Karl Prescott, has filed a motion to withdraw from further representation on appeal, supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguably meritorious issues, counsel’s motion to withdraw is GRANTED, and Prescott’s convictions and sentences are AFFIRMED.